DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims thereby over coming rejections under section 112.  No new matter is presented.
The remarks filed 3/7/2022 are not persuasive for the reasons more fully below set forth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation further in view of Iso (US 6,352,961)
Regarding Claims 10 and 13-15:
Hirooka et al (JP 2015151516A) published 8/24/2015 citing to (US 2017/0002285) for English translation discloses a silicone grease composition similar to Ohmura. Hirooka discloses the composition comprising a base oil containing a silicone oil in an amount of 50 mass% or more (overlapping the ranges of the instant claims 5 and 13) a metal oxide friction modifier and a thickener (Abstract) the metal oxide in amounts such as 1 to 3 mass% [0029]
The silicone oil includes methyl phenyl silicone oil

    PNG
    media_image1.png
    96
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    103
    576
    media_image2.png
    Greyscale
[0016-0017]
(overlapping and encompassing the instantly claimed formula – see also instant specification [0022-0023] disclosing the same/similar formulae)

    PNG
    media_image3.png
    395
    600
    media_image3.png
    Greyscale

(within the range of claim 10 of 50-95% and wherein the formula overlaps and encompasses the formula of claim 10 and include an aromatic hydrocarbon group per molecule of claim 14)
The composition comprises a thickener such as a lithium soap or lithium complex soap [0021](meeting the limitations for an organic thickener of claim 10 and for lithium soap of claim 13) The thickener is in amount to achieve the desired consistency such as 2 to 35 mass% [0024](overlapping the claimed range of claim 10 for 2.5 to 20 mass%)
The composition may further comprises conventionally used additives for grease such as antioxidant, rust inhibitor, metal deactivator, detergent, dispersant, extreme pressure agent. antifoam, demulsified, oiliness improver, solid lubricant and the like. Auxiliary additives may be used alone or in combination in amounts such as 0.01 to 10 mass% [0030] 
The composition is used to lubricate the parts of a clutch, the torque limiter
mechanism and the like [0001 ] The grease is usable for overrunning clutch of automobile starters [0034] and prevents slippage of the inner and outer clutch [0005] The grease is used in portions of clutch and torque limiter mechanism for one way overrunning clutch such as for an engine starter a variety of traction driving mechanisms and surfaces of portions to be lubricated which may be made of steel [0034] The clutch of the engine starter is composed of clutch outer, inner roller disposed in a wedge like space formed between the clutch outer and the clutch inner (i.e. cam) [0003]
The silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]
No zinc dialkyldithiophosphate is required (meeting the limitation for “up to” which includes zero).
	Hirooka does not expressly disclose the additives such as the extreme pressure or conventional additives to be zinc dimethyldithiocarbamate.
Iso (US 6,352,961) discloses a grease composition with peel resistance and lubricity comprising base oil, extender, inorganic filler and zinc dithiocarbamate (Abstract) the filler includes metal oxides (C2 L60-65) and solid lubricants as fillers (C3 L5-10) The zinc dithiocarbamate includes zinc dimethyl dithiocarbamate (C4 L18-23) in amounts such as 0.05 to 10 wt.% (C4 L28-35 overlapping the instantly claimed range of claim 10 of 7.5 to 20 mass %)   The zinc dithiocarbamate enhances the effect of preventing peeling.  (C3 L65-68) and may be commercially available (C4 L30-35) 
The composition comprises an extender includes lithium soaps (C4 L47-55) in amounts such as 9-38 wt.% (C7 L1-10)  The base oils include synthetic base oils such as silicone oil (C7 L63-68) the grease may be used in engine auxiliary machinery such as a solenoid clutch, an inter pulley, a fan motor an alternator (Claim 15 of reference) rolling bearings (C13 L12-10)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the zinc dimethyl dithiocarbamate in the amounts taught by Iso in the composition and method of Hirooka as it is a conventional additive which may be commercially available and will further impart improved anti peeling (i.e. anti wear) properties to the composition and method of Hirooka.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 15 of copending Application No. 16894729 (reference application) 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of lubricating a part of a clutch or torque limiter mechanisms with a grease having a silicone oil such as one with an aromatic hydrocarbon group in the molecule  in overlapping ranges, zinc salt such as zinc dialkyldithiocarbamate (esp. where the ratio of zinc dithiophosphate to zinc dithiocarbamate is 1:99 thereby being an overlapping range AND where no % by weight is set forth in the copending application and where dialkyl of the copending application In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 3/7/2022 have been considered but are not persuasive.
Applicant argues the composition of the method affords a high coefficient of friction  which distinguishes the claimed invention from the prior art.  This is not persuasive.  The argued coefficient of friction is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the method and composition will provide a “high coefficient of friction” where “high” is not defined.   Notwithstanding same, since the reference In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The argument of high vs. low coefficient of friction is not persuasive as these are relative terms esp. where no ranges are set forth.  The composition of Hirooka is suitable for use in power transmission devices and a clutch/torque limiter is encompassed therein.  In fact Hirooka teaches the silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]
The examiner notes the references as combined teach the claimed composition in the claimed amounts as more fully above set forth used as a lubricating grease.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(emphasis added by examiner). The examiner also notes:  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
The applicant argues the primary reference does not teach the claimed ZDDC and argues the secondary reference is erroneously combined with the primary reference for this teaching asserting the primary reference teaches away from such an additive.  This is not persuasive.  The secondary reference teaches the claimed additive used with similar lubricant compositions affording a benefit such as improved peeling reduction.  The claimed ZDDC is a known additive commercially available and not invented by the applicant.   The primary reference Hirooka expressly contemplates additional additives (extreme pressure, lubricants, etc.) including commonly used In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The secondary reference which teaches a similar composition to that of the primary reference is not limited to bearings but includes other apparatus (i.e. solenoid clutch/transmission torque converter etc.) as such the combination of references remains obvious.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The secondary reference teaches the claimed additive used with similar lubricant 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The argument of unexpected and superior results is not persuasive.
Applicant argues unexpected and superior results of “high coefficient of friction” by virtue of the ratio of the two zinc salts and/or the absence of ZDDP.  The examiner notes the ZDDP is not required (i.e. less than 0.001 mass % includes zero)
Applicant argues ZDDT is an extreme pressure additive.  The instant specification recognizes the zinc dialkyl dithiocarbamate is an extreme pressure additive [0032] which applicant argues is different from an additive which increases coefficient of 
The examiner first notes that the argued unexpected result is not in fact unexpected.  Hirooka teaches the silicone oil composition is for use where high coefficients of friction and excellent wear preventive characteristics are needed [0001] such as in an over running clutch [0006]  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)
The argument of unexpected and superior results does not have data to support same and is not commensurate with the scope of the claims.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The data of Table 1 of the instant specification (and US PBPub [0076]) appears to show that the use of zinc dialkyldithiophosphate is what changes the argued superior results.  The cited prior art does NOT require same.  As such it should afford the argued results. 
The data is not representative of the bottom, top above and below the claimed ranges.  Any organic thickener in a broad range with a broad number of silicone oil  of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
The data to which applicant refers is not representative of the range of the claims nor the argued results:
The claims permit up to 0.01 mass % ZDDP but there is no data for this point.  The examiner notes the cited reference does not require ZDDP as such it should perform within the argued parameters.
The data does not vary the ZDTC range so as to support the claimed range of 7.5 to 20 mass % (i.e. no data at top bottom just above or just below).
    PNG
    media_image4.png
    368
    1254
    media_image4.png
    Greyscale

The applicant should better explain the data and how it correlates and has a nexus to the argument.  The clutch torque test appears to measure torque generation without slipping. Hirooka indicates the composition and method provides high co efficient of friction (See Tables 1 and 2)  High friction properties are improved with no decrease in wear preventive characteristics (Abstract) [0001] 
While applicant comments the melting point of the ZDTC varies with the carbon chain length the claimed dimethyl dithiocarbamate is taught by the cited prior art above (it is a conventional additive and may be commercially available) and there is no data to indicate that the difference by so much as a single carbon will materially alter the performance (esp. when no ZDDP is required).
It is unclear of the combination of the additives is necessary and/or the ratios to achieve the argued results.  Applicant has the burden of explaining the data and has not adequately explained the correlation of the data with the scope of the claims or the nexus with the argued superior property.  MPEP 716.01 (b) and 716.02(b).  To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988)
For the above reasons the rejections as above set forth are maintained.
As above set forth the Obviousness Double Patenting rejections are maintained.  No terminal disclaimers have been submitted for consideration at this time.
Any previously cited prior art may not appear on any PTO 892 accompanying this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for prior art not previously cited.

Mikami et al (US 2008/0196995) discloses a grease for a one way clutch apparatus (Abstract)  The grease is suitable for fan coupling apparatus, alternator to efficiently utilize rotational torque of an engine through a one way clutch [0021] the base oil of the grease may comprise silicone oil [0101] [0121] silicone oil provides a favorable result [0160] 

(US 4,728,450) discloses a torque grease comprising a base oil comprising:


    PNG
    media_image5.png
    277
    498
    media_image5.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Prem C. Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAMELA H WEISS/Primary Examiner, Art Unit 1759